 In the Matter of FEDERAL DAIRY Co., INC., EMPLOYERandB AIiERYAND FOOD DRIVERS, WAREHOUSEMEN AND HELPERS LOCAL UNION#64, INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, AFL, PETITIONERCase No. 1-RC-1546.-Decided October 3, 1950DECISION AND ORDERUpon a petition duly filed, a hearing, was held before Robert S.Fuchs, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicialerrorand are hereby affirmed.Upon the entire record in this case, the Board finds :The Employer is a Rhode Island corporation maintaining its prin-cipal office and placeof businessat Providence, Rhode Island. It isengaged in the processing, sale, and distribution of milk and milkproducts and in the manufacture and sale of ice cream mix at both.wholesale and retail.During the preceding year, the Employer pur-chased raw materials, equipment, and supplies in the amount of$500,000.It purchases its milk from farmers in the States of RhodeIsland and Connecticut and from a milk depot in the State of NewYork.All of its milk is transported to its plant by its own tanktrucks.Eighty percent, or approximately $400,000, of its milk re-quirements and all of its equipment and supplies are secured directlyfrom sources outside the State of Rhode Island.During the same period, the Employer's sales amounted to $1,000,-000, all of which were made within the State of Rhode Island. Thereis nothing in the record to indicate that any portion of such sales ismade to concerns engaged in interstate commerce.The Board has decided not to assert jurisdiction in this case.Thisis an essentially local operation, which affects commerce only by way ofdirect inflow.In the past, we have concluded that, in cases of thiskind, an interruption of such inflow by a labor dispute-though thevolume of out-of-State purchases be substantial-would not be likelyto have a sufficient impact upon interstate commerce to justify analready burdened Federal Board in expending time, energy, andpublic funds.In the light of more than 3 years' experience underthe amended Act and the Board's current budget and case load, we91 NLRB No. 107.638 FEDERAL DAIRY Co.; NC.639noty conclude that, although it would effectuate the policies of thestatute to assert jurisdiction in cases of this kind where the directinflow is substantial, due regard for these factors requires that wecontinue to. decline jurisdiction where the direct inflow is less than$500,000 in value annually.Because the Employer's direct inflow .isbelow the minimum standard that the Board has adopted for casesin which that factor is determinative, we shall not assert jurisdictionin this case.Accordingly, we shall dismiss the petition herein.ORDERUpon the entire record in this case, the National Labor RelationsBoard hereby orders that the petition filed herein be, and the samehereby is, dismissed.